internal_revenue_service number release date index number -------------------- -------------------------- ------------------------------------ ------------------------------------------ -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ---------------- telephone number -------------------- refer reply to cc ita b03 plr-126223-14 date date taxpayer ------------------------------------ --------------------------------------- q ----------------- r ----------------- s ---------------------------------------- a ------------------------- d ------------ year y ------ x --------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------ dear -------------- this responds to the letter dated date submitted on your behalf by your authorized representative that letter requests an extension of time for taxpayer to file a request to automatically change its method_of_accounting for the recognition of expenses related to price protection rebates pursuant to revproc_2011_14 2011_1_cb_330 this request is made in accordance with sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations taxpayer is a limited plr-126223-14 liability company and is treated as a partnership for u s federal_income_tax purposes the outstanding member interests of taxpayer are owned by q and r which are both limited_liability corporations and are both wholly owned by s a c_corporation taxpayer uses the accrual_method of accounting and has an annual_accounting_period ending on d facts taxpayer is in the business of x for its year y tax_year taxpayer engaged accounting firm a to prepare and file form_3115 application_for change in accounting_method for an automatic change in method_of_accounting for its recognition of expenses relating to price protection rebates under revproc_2011_14 appendix for its year y tax_year the method change section a of revproc_2011_14 provides that a taxpayer changing a method_of_accounting generally must complete and file the application in duplicate the original application must be attached to the taxpayer’s timely filed including any extension original u s federal_income_tax return implementing the change in method_of_accounting for the year_of_change a copy of the application must be filed with the irs national_office no earlier than the first day of the year_of_change and no later than the date the taxpayer files the original with the federal_income_tax return for the year_of_change the year y tax_return was prepared on a basis consistent with the method change being made for the year y tax_year pursuant to the requirements of section a ii of revproc_2011_14 accounting firm a filed the national_office copy accounting firm a failed to include the original election statement with the timely filed return this was the result of an inadvertent administrative error on the part of a staff following this discovery a staff contacted an s tax manager regarding the inadvertently omitted election and discussed filing a ruling_request for an extension of time to file the election the s tax manager requested that accounting firm a prepare and file a ruling_request for such an extension of time for taxpayer taxpayer has represented that it is not aware of any knowledge on the part of the internal_revenue_service of taxpayer’s failure to timely file the election it represents that it is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 taxpayer has represented that it is not using hindsight in requesting this relief and that no specific facts have changed since the original due_date for filing the election that makes it advantageous to taxpayer taxpayer represents that the requested relief will not result in a lower tax_liability for taxpayer and its partners for all taxable years affected by the election than they would have had if the election had been timely made taxpayer represents that the period of limitations on assessment under sec_6501 has not expired for taxpayer for the plr-126223-14 taxable_year in which the election should have been filed or for any taxable_year that would have been affected by the election had the election been timely made law and analysis sec_1_446-1 of the income_tax regulations provides that a taxpayer that changes a method_of_accounting must secure the consent of the commissioner section dollar_figure of revproc_2011_14 provides that the consent of the commissioner is granted to any taxpayer to change its method_of_accounting for a method described in the revenue_procedure as long as a taxpayer complies with all the applicable provisions of the revenue_procedure and implements the change in the method_of_accounting for the requested year_of_change section a of revproc_2011_14 provides that a taxpayer changing a method_of_accounting pursuant to the revenue_procedure must complete and file the application in duplicate section a i provides that the original application must be attached to the taxpayer’s timely filed including any extension original u s federal_income_tax return implementing the change in method_of_accounting for the year_of_change section a ii a provides that a copy of the application must be filed with the irs national_office no earlier than the first day of the year_of_change and no later than the date the taxpayer files the original with the federal_income_tax return for the year_of_change section d i of revproc_2011_14 provides an automatic_extension of six months from the due_date of the return for the year_of_change excluding any extension to file an application provided certain conditions are met if these conditions are not met an extension will only be granted if the requirements of sec_301_9100-3 of the regulations are satisfied sec_301_9100-1 gives the service discretionary authority to grant a reasonable extension of time to make a regulatory election provided that the time for making such election is not expressly prescribed by statute sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the service will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that plr-126223-14 the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer i requests relief before the failure to make the regulatory election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election the affidavits presented show that taxpayer acted reasonably and in good_faith having reasonably relied on a qualified_tax professional who failed to make the election in addition taxpayer requested relief before the failure to make the regulatory election was discovered by the service under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer-- i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account sec_1_6664-2 of the income_tax regulations and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief taxpayer is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time relief is requested and was not informed in all material respects of the required election and its related tax consequences and chose not to make the election taxpayer intended to make the election and requested accounting firm a to do so the failure to make the election was due to an administrative processing error furthermore taxpayer is not using hindsight in requesting relief taxpayer has represented that specific facts have not changed since the original deadline that make the election advantageous to taxpayer plr-126223-14 sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under these criteria the interests of the government are not prejudiced in this case taxpayer has represented that granting relief would not result in taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than if the election had been timely made taking into account the time_value_of_money furthermore the taxable_year in which the regulatory election should have been made and any taxable years that would have been affected by the election had it been timely made are not closed by the period on assessment sec_301_9100-3 imposes special rules for accounting_method regulatory elections the section provides in relevant part that the interests of the government are deemed to be prejudiced except in unusual and compelling circumstances if the accounting_method regulatory election for which relief is requested requires an adjustment under sec_481 or would require an adjustment under sec_481 if the taxpayer changed to the method_of_accounting for which relief is requested in a taxable_year subsequent to the taxable_year the election should have been made similarly section d ii of revproc_2011_14 provides that a taxpayer that fails to file the application_for the year_of_change as provided in sections a b or d of the revenue_procedure will not be granted an extension of time under sec_301_9100-3 except in unusual and compelling circumstances based on the facts and representations submitted unusual and compelling circumstances have been demonstrated the failure to timely file the original form_3115 was solely a result of an administrative processing error by accounting firm a and was not an error on taxpayer’s part the year y tax_return was prepared on a basis consistent with the method change having been made and the national_office copy was timely filed accordingly the consent of the commissioner is hereby granted to taxpayer for an extension of time to file the form_3115 required to automatically change its method_of_accounting for the recognition of expenses related to price protection rebates pursuant to revproc_2011_14 2011_1_cb_330 for the year y tax_year this extension shall be for a period of days from the date of this ruling a copy of this letter must be attached to any income_tax return to which it is relevant plr-126223-14 except as expressly set forth above we express no opinion concerning the tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed or implied concerning whether taxpayer is eligible to file the form_3115 at issue under rev_proc taxpayer otherwise meets the requirements of revproc_2011_14 or taxpayer’s proposed method_of_accounting described in form_3115 is a permissible method_of_accounting this ruling is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney we are sending copies of this letter to taxpayer’s authorized representative we are also sending a copy of this letter to the appropriate operating division director enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code sincerely _____________________________ christopher f kane branch chief branch office of the associate chief_counsel income_tax accounting cc
